 216DECISIONS ()F NATI()NAL LABOR RELt.ATIONS BOARDMaremont Corp. World Parts Division and Interna-tional Union, United Automobile, Aerospaceand Agricultural Implement Workers of Amer-ica (UAW). Case 26-CA-8161May 1, 1980ORDER DENYING MOTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELI.OOn December 28, 1979, the Regional Directorfor Region 26 of the National Labor RelationsBoard issued a complaint and notice of hearing inthe above-entitled proceeding, alleging that Re-spondent has engaged in and is engaging in certainunfair labor practices affecting commerce withinthe meaning of Section 8(a)(1), (3), and (4) andSection 2(6) and (7) of the National Labor Rela-tions Act, as amended. Subsequently, Respondentfiled an answer, admitting in part and denying inpart the allegations of the complaint, and submit-ting that the complaint should be dismissed in itsentirety.On February 7, 1980, Respondent filed a Motionfor Summary Judgment, with exhibits attached.Thereafter, on February 13, 1980, the Board issuedan order transferring the proceeding to it and aNotice To Show Cause why Respondent's motionshould not be granted. Thereafter, the GeneralCounsel filed a response to the Notice To ShowCause and Respondent filed a brief in reply.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this matter, the Boardmakes the following:Ruling on the Motion for Summary JudgmentRespondent asserts in its motion that the GeneralCounsel erred by failing to litigate the allegationsof the instant charge and complaint with the allega-tions in Cases 26-CA-7826 and 26-RC-5950, in-volving the same parties, and that its failure to liti-gate such matters in the earlier proceeding pre-cludes it from litigating these allegations in thepresent proceeding.Pursuant to an order consolidating cases andnotice of hearing issued July 10, 1979,' Cases 26-CA-7826 and 26-RC-5950 were consolidated andscheduled for hearing on November 19. Based onthe complaint issued in that proceeding, the subjectmatter for the litigation was limited to allegationsthat Respondent, through various supervisors, vio-lated Section 8(a)(1) of the Act as a result of var-I Unless otherwise indicated, all dates are in 1979249 NLRB No. 43ious threats and promises made and interrogationsconducted between March 21 and May 12.On or about November 13, 6 days before thehearing, the General Counsel was informed of re-ports that one of Respondent's supervisors had toldemployees on November 9 that they would receivewarning notices or possibly lose holiday payshould they be absent from work in order tocomply with Board subpenas to be present at thehearing. No action was taken by the GeneralCounsel with respect to this report until after thehearing had commenced on November 19. At thestart of the hearing, with 30 minutes' advancenotice to Respondent, the General Counsel soughtto amend the complaint to allege as violative ofSection 8(a)(l) the reported statements made by thesupervisor on November 9. Respondent objected tothe amendment, stating that it had not receivedadequate notice and that it had not had an adequateopportunity to prepare a position. Although theGeneral Counsel stated that he would be willing toallow Respondent time to commence whatever in-vestigation the Administrative Law Judge foundnecessary, he failed to indicate his preference whenthe Administrative Law Judge proposed either thatthe amendment be granted and the hearing de-layed, or that the amendment be denied and thehearing conducted without further delay. The Ad-ministrative Law Judge denied the motion toamend the complaint.After the hearing in that proceeding concluded,the charge in the instant proceeding was filed onNovember 21. On December 28, the GeneralCounsel issued the complaint herein, alleging thatone of Respondent's supervisors had violated Sec-tion 8(a)(l) of the Act by making such threats onNovember 7, 8, and 15, and that the supervisor hadadditionally threatened its employees by tellingthem on November 15 that Respondent would notreinstate a discharged employee even if so orderedby the Board. Further, the complaint alleges thatRespondent violated Section 8(a)(1), (3), and (4) bycausing one of its employees who had been subpen-aed to testify at the previous Board hearing to takeaccrued vacation leave in order to attend suchhearing.In its answer to the complaint and in support ofits Motion for Summary Judgment, Respondentcontends that the General Counsel is precludedfrom litigating the alleged violations herein whichwere known to him at the time of the hearing inthe earlier proceeding, and which should have beenlitigated at that time. In support of its argumentthat roughly concurrent unfair labor practicesknown to the General Counsel must be litigated ina single proceeding, so as to prevent unnecessary MAREMONT CORP WORLD PARTS DIVISION217harassment of respondents, the Respondent cites,inter alia, Peyton Packing Company, Inc., 129 NLRB1358 (1961); Truck Drivers, Oil Drivers, Filling Sta-tion and Platform Workers Union, Local No. 705,etc. (Gasoline Retailers Association of MetropolitanChicago), 210 NLRB 210 (1974), and Laminite Plas-tics Mfg. Corp., 238 NLRB 1234 (1978).In response to the Notice To Show Cause, theGeneral Counsel argues he had attempted to liti-gate the allegations herein in the prior proceeding,but that the Administrative Law Judge had deniedhis motion with respect thereto for unexplainedreasons. The General Counsel further asserts thatthe cases cited by Respondent are distinguishablefrom the present case.We agree with the General Counsel that he isnot precluded from litigating the allegations in thepresent complaint. Although the record indicatesthat the General Counsel was aware of at leastsome of the allegations in the present complaint atthe time of the hearing in the previous proceeding,we find no merit in Respondent's argument that theGeneral Counsel was therefore compelled to liti-gate the allegations in that proceeding, or not atall. The General Counsel correctly states that thecases cited by Respondent are distinguishable. InPeyton Packing, the Board held that the GeneralCounsel may not twice litigate the alleged with-holding of a benefit, first as a violation of Section8(a)(1) and subsequently as a violation of Section8(a)(5). In this proceeding, the General Counsel hasnot sought to relitigate factual matters previouslylitigated under a different provision of the Act. InGasoline Retailers Association, the Board placed cer-tain restrictions on separate litigation of roughlyconcurrent alleged violations committed by a singlerespondent. In the present case, however, the al-leged unfair labor practices now sought to be liti-gated took place 6 months after the latest incidentlitigated in the prior proceeding, and hence can notbe considered roughly concurrent violations. Final-ly, in Laminite Plastics Mfg. Corp., the Board foundthat the existence of a settlement agreement pre-cluded the litigation of presettlement misconductwhich was known by the General Counsel at thetime of the execution of the settlement agreement.No such issue is presented herein, as the recorddoes not indicate that a settlement agreement wasreached in Cases 26-CA-7826 and 26-RC-5950.More generally, we find that the prosecution ofthe instant case does not subject Respondent to un-necessary harassment, as Respondent infers. TheGeneral Counsel attempted to litigate at least someof the allegations in the present complaint in theearlier proceeding, but the motion to amend thecomplaint to this effect was objected to by Re-spondent and denied by the Administrative LawJudge. Having had sufficient notice to prepare itscase in the present proceeding, Respondent maynot now successfully argue that it has been preju-diced, or that it has been unduly burdened. A morecentral concern, however, is that Respondent's ar-gument, if accepted, would severely restrict theGeneral Counsel's legitimate exercise of discretionin the expeditious litigation of outstanding unfairlabor practice complaints. Thus, according to Re-spondent's reasoning, should the General Counseldiscover additional violations occurring proximateto the time of the hearing on the earlier allegedviolations, he must either litigate these matters atthat hearing or be prevented from doing so pursu-ant to a separately filed charge. Such a resultwould enable a respondent freely to violate the Actprior to such hearing, should counsel for the Gen-eral Counsel discover such violations but be un-willing to submit to the delays attendant to the liti-gation of an amended complaint. Therefore, Re-spondent's arguments are rejected.2The Board, having duly considered the matter, isof the opinion that there are substantial and materi-al issues of fact and law which may best be re-solved at a hearing before an administrative lawjudge. Accordingly,IT IS HEREBY ORDERED that Respondent'sMotion for Summary Judgment be, and it herebyis, denied.IT IS FURTHER ORDERED that the proceeding be,and it hereby is, remanded to the Regional Direc-tor for Region 26 for the purpose of arranging suchhearing and that such Regional Director be, and hehereby is, authorized to issue notice thereof.-Mcmber I'enllo fillds it ulNecesary tI speculae ais to whether ilt'argumenrlh raised by Rc'.pondcnt might hase merit i other proceedingsIll].. nlflg situlIiiOII that arc rlot before us ill this case In Ihe Cirkcunmsitlccs of this case, Member 'enello joins his colleagues mi denying Rc,pondent's Mtion fr Summalry Judgment